STATE OF MICHIGAN

                            COURT OF APPEALS



DAVID PEGOWSKI and KAREN PEGOWSKI,                             UNPUBLISHED
                                                               April 5, 2016
              Plaintiffs-Appellants,


v                                                              No. 323881
                                                               Kent Circuit Court
COURTLAND VENTURES, L.L.C., CARLOS                             LC No. 12-011285-NO
RODRIGUEZ, and C & R LAWN SERVICE
AND SNOW PLOWING,

              Defendants-Appellees.



Before: BECKERING, P.J., and GLEICHER and M. J. KELLY, JJ.

BECKERING, P.J. (concurring).

       I concur in result only.


                                                        /s/ Jane M. Beckering




                                            -1-